Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 1 of 12 Page ID #:1




  1 Tiffany R. Caterina (SBN 280159)
       tcaterina@fkks.com
  2 Vishwanath Kootala Mohan (SBN 313759)
       vmohan@fkks.com
  3 FRANKFURT KURNIT KLEIN & SELZ, P.C.
    2029 Century Park East, Suite 1060
  4 Los Angeles, California 90067
    Telephone: (310) 579-9600
  5 Facsimile: (310) 579-9650
  6 Attorneys for Plaintiff DAVID LEWANDOWSKI
  7
  8                     UNITED STATES DISTRICT COURT
  9                    CENTRAL DISTRICT OF CALIFORNIA
 10                             WESTERN DIVISION
 11 DAVID LEWANDOWSKI, an                   )       Case No.: 2:19­cv­7669
    individual,                             )
 12                                         )       COMPLAINT FOR COPYRIGHT
                 Plaintiff,                 )       INFRINGEMENT
 13                                         )
          vs.                               )
 14                                         )       DEMAND FOR JURY TRIAL
    LIT MEDIA GROUP, LLC, a                 )
 15 California limited liability company;   )
    ANTHONY RENE VILLALOBOS, an             )
 16 individual; and DOES 1-10,              )
                                            )
 17             Defendants.                 )
                                            )
 18                                         )
                                            )
 19                                         )
                                            )
 20                                         )
 21
 22
 23
 24
 25
 26
 27
 28
                                                1
                                     COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 2 of 12 Page ID #:2




  1         Plaintiff David Lewandowski, by and through his attorneys of record—
  2 Frankfurt Kurnit Klein & Selz, P.C.—complains against Defendant Anthony Rene
  3 Villalobos (“Rene”) and Lit Media Group, LLC (“Lit Media”) (collectively,
  4 “Defendants”) as follows:
  5                               NATURE OF THE ACTION
  6         1.     This is a civil action against Defendants for their acts of copyright
  7 infringement in violation of the United States Copyright Act, 17 U.S.C. § 101 et seq.
  8         2.     Defendants stole Plaintiff’s original media content and reproduced it on
  9 Defendants’ Instagram account, dailyhumor_4u, on which they post “memes” (the
 10 “Meme Account”).1
 11         3.     Defendants profit off of copyright infringement by gaining
 12 “followers” for and “engagement” with the Meme Account, which translates into
 13 sponsorships and advertisements deals. Defendants brag about the money they
 14 make through sponsorship and advertisement deals.
 15         4.     Defendants’ entire business model is to steal and monetize other
 16 people’s original creations, thus building Defendants’ brands and bank accounts
 17 off of pilfered content, in violation of U.S. copyright laws.
 18                             JURISDICTION AND VENUE
 19         5.     This Court has subject matter jurisdiction over this action under 28
 20 U.S.C. §§ 1331 and 1338 because this case arises under the Copyright Act and
 21 federal courts have exclusive jurisdiction over cases arising under the Copyright
 22 Act.
 23         6.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c)
 24 and 28 U.S.C. § 1400(a) in that Defendants reside in this Judicial District, the
 25
 26   1
     Memes are generally funny media content such as captioned videos and photos. See Meme
    Definition, Merriam-Webster, https://www.merriam-
 27 webster.com/dictionary/memes?utm_campaign=sd&utm_medium=serp&utm_source=jsonld (“an
    amusing or interesting item (such as a captioned picture or video) or genre of items that is
 28 spread widely online especially through social media[.]”) (last visited Sep. 02, 2019).
                                                   2
                                           COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 3 of 12 Page ID #:3




  1 claim arises in this Judicial District, Defendants may be found and transact
  2 business in this Judicial District, and a substantial part of the events giving rise to
  3 this civil action occurred in this Judicial District. Further, Defendants are subject
  4 to the general and specific personal jurisdiction of this Court because of their
  5 residence in and contacts with the State of California.
  6                                        PARTIES
  7         7.    Plaintiff is an individual residing in Los Angeles, California.
  8         8.    Plaintiff is informed and believes that Defendant Lit Media is a
  9 California limited liability company with a principal place of business at 340 S.
 10 Lemon Ave., #4220, Walnut, California 91789.
 11         9.    Plaintiff is informed and believes that Defendant Rene is an
 12 individual residing in Los Angeles, California. Plaintiff is informed and believes
 13 that Defendant Rene is the sole owner/principal of Defendant Lit Media Group,
 14 LLC and operates the Meme Account.
 15         10.   Plaintiff is informed and believes that Defendants are the alter egos of
 16 each other there is an identity and unity of interests between Defendant Lit Media
 17 and its owner/principal, Defendant Rene, such that any separateness between them
 18 has ceased to exist and that adhering to the “fiction” of separate existence of
 19 Defendant Lit Media and its sole owner/principal, Defendant Rene, would, under
 20 the particular circumstances, promote injustice. Plaintiff is informed and believes
 21 that Defendant Rene is the sole owner, member, and decision-maker of Defendant
 22 Lit Media and exercises complete dominion over the management and operation of
 23 Lit Media and the Meme Account. Further, Plaintiff is informed and believes that
 24 Defendant Rene is the only decision maker regarding what media content is
 25 curated, created, edited, posted, and published on Defendant Lit Media’s
 26 Instagram accounts. Plaintiff is informed and believes that Defendant Rene
 27 himself creates and publishes the media content on Defendant Lit Media’s
 28
                                                 3
                                          COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 4 of 12 Page ID #:4




  1 Instagram accounts. Further, Plaintiff is informed and believes that Defendant
  2 Rene has treated assets of Defendant Lit Media as his own, has wrongfully
  3 diverted assets of Lit Media to himself, and has comingled his own personal funds
  4 with those of Defendant Lit Media.
  5        11.    DOES 1 through 10, inclusive, are unknown to Plaintiff, who
  6 therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
  7 Court to amend this Complaint and insert the true names and capacities of said
  8 Defendants when the same have been ascertained. Plaintiff is informed and
  9 believes and, upon such, alleges that each Defendants designated herein as a
 10 “DOE” are legally responsible in some manner for the events and happenings
 11 herein alleged, and that Plaintiff’s damages as alleged herein were proximately
 12 caused by such Defendants.
 13                              STATEMENT OF FACTS
 14                          Plaintiff and the Copyrighted Work
 15        12.    Plaintiff is a modern-day creator, director, distributor, and publisher
 16 of media content through animation, graphics, videos, merchandize, and books.
 17 Plaintiff distributes, publishes, and makes his media content available through his
 18 websites (see https://dlew.me/ and https://goingtothe.store/) and Vimeo (see
 19 https://vimeo.com/dlew) and YouTube channels (see
 20 https://www.youtube.com/user/lewandowskidavid/featured). Plaintiff’s YouTube
 21 channel has over 300,000 followers.
 22        13.    Plaintiff created, and published to his website, Vimeo, and YouTube
 23 channels, an original series of short films—going to the store (created around
 24 2011), late for meeting (created around 2013), and time for sushi (created around
 25 2017).
 26        14.    YouTube allows users with successful YouTube channels, such as
 27 Plaintiff, to monetize their videos through YouTube’s “Partner Program,” which
 28
                                                4
                                         COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 5 of 12 Page ID #:5




  1 pays users a share of the advertising revenue generated through their videos. The
  2 more views on the YouTube channel, the more advertising revenue can be
  3 generated. 2 Once a channel is accepted, the user can begin to monetize the videos
  4 hosted on the channel by enabling the “Monetization” feature on the channel and
  5 accepting the terms of YouTube’s Content License Agreement (the “CLA”).
  6 Plaintiff is a party to YouTube’s CLA.
  7            15.   On YouTube alone, going to the store has 30 million views, late for
  8 meeting has 49 million views, and time for sushi has 5.9 million.
  9            16.   Going to the store was an official selection of South by Southwest®
 10 (SXSW®) 2012. It was also featured on Adult Swim’s Off the Air—an anthology
 11 television series. Similarly, late for meeting was the official selection of
 12 SXSW®2014. Late for meeting and time for sushi were also the Staff Pick, Best
 13 of 2013 and 2017, respectively, at Vimeo. Multiple articles have been written
 14 about Plaintiff and his short films such as in Huffington Post (see
 15 https://www.huffpost.com/entry/going-to-the-store_n_949166), wired.com (see
 16 https://www.wired.com/2013/11/watch-a-hilariously-strange-video-from-the-
 17 graphics-wizard-behind-tron-legacy/), and (see
 18 https://www.fastcompany.com/3021356/the-vfx-wiz-behind-youtubes-viral-
 19 rubber-man-on-the-beauty-of-horrible-mistakes).
 20            17.   Plaintiff’s short films also spawned successful merchandizing
 21 opportunities including sold-out editions of pillows, pillow cases, towels, books,
 22 and chess boards.
 23                               Defendants and the Marketplace
 24            18.   Defendant’s Instagram accounts—dailyhumor_4u and thefuck.tv—
 25 have over 5 million and 2 million followers, respectively. Defendants also boast
 26 that dailyhumor_4u receives over 70,000 new followers weekly and that thefuck.tv
 27   2
          See YouTube Partner Program Overview, YouTube Help,
 28 https://support.google.com/youtube/answer/72851#eligibility (last visited Sep. 02, 2019).
                                                     5
                                             COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 6 of 12 Page ID #:6




  1 receives 10,000 new followers daily. True and correct screenshots of Defendants’
  2 website (taken on September 01, 2019), dailyhumor_4u’s webpage (taken on
  3 December 31, 2018), and thefuck.tv’s webpage (taken on September 01, 2019) are
  4 attached hereto as Exhibit A.
  5         19.    Plaintiff is informed and believes that Defendants make money
  6 through advertisements and sponsorship deals based on the engagement rate
  7 (number of “likes” and comments) and the number of followers of the Meme
  8 Account.3
  9         20.    Defendants understand U.S. Copyright laws and utilize them to
 10 Defendants’ advantage. Defendants, on their DailyHumor website (see
 11 https://dailyhumor.co/), have detailed terms of use that discuss the applicability of
 12 copyright law to both Defendants’ and third-party content. Defendants also have
 13 license agreements for user-submitted video content that details transferring
 14 copyrights. True and correct copies of Defendants’ terms and license agreements
 15 available on their websites are attached hereto as Exhibit B.
 16                                  Defendants’ Infringement
 17         21.    Defendants, as illustrated below, reproduced, distributed, and publicly
 18 displayed the late for meeting video (the “Meeting Video”), and derivatives
 19 thereof, on the Meme Account on at least April 6, 2018 and July 20, 2018 without
 20 authorization from Plaintiff.
 21 //
 22 //
 23 //
 24 //
 25
      3
     Defendants’ number of followers puts them in the echelon of Instagram influencers who
 26
    command the highest rates for advertising and sponsorship deals. See The Influencers That
 27 Brands Work With Most Frequently, Morning Consult, https://morningconsult.com/wp-
    content/uploads/2019/05/190528_Influencers_fullwidth.png;https://morningconsult.com/wp-
 28 content/uploads/2019/05/190528_Influencers2_sidebar.png (last visited Sep. 02, 2019).
                                                    6
                                            COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 7 of 12 Page ID #:7




  1           Plaintiff’s Copyrighted Work           Defendants’ Infringing Use
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25        22.   The Meeting Video is a 1-min-and-41-second long video and is the
 26 most popular of Plaintiff’s media content garnering over 571,000 and 49 million
 27 views on Vimeo and YouTube, respectively.
 28
                                             7
                                       COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 8 of 12 Page ID #:8




  1            23.    Plaintiff filed the application for copyright registration on December
  2 28, 2018 and received the copyright registration in the Meeting Video effective
  3 January 02, 2019 (Reg. No.:PA0002154979). True and correct copies of the
  4 Meeting Video’s copyright registration is attached hereto as Exhibit C.
  5            24.    On January 25, 2019, upon discovery of Defendants’ copyright
  6 infringement, Plaintiff sent takedown notices under U.S. Digital Millennium
  7 Copyright Act (DMCA) per Instagram’s policies4 regarding the Meme Account.
  8            25.    Plaintiff is informed and believes that based upon the repetitive and
  9 numerous nature of Defendants’ copyright infringement, Instagram shut down the
 10 Meme Account on or around Mar. 07, 2019.
 11            26.    On August 20, 2019, Defendants sent DMCA counter-notifications to
 12 Plaintiff.
 13            27.    Plaintiff is informed and believes that Defendants’ have driven
 14 significant traffic to at least the Meme Account due to the presence of the Meeting
 15 Video. Defendants’ illegal use of the Meeting Video garnered a high engagement
 16 rate by raking in hundreds of thousands of views and numerous comments and
 17 shares.
 18            28.    Defendants, through their illegal use of the Meeting Video in their
 19 posts, cross-promote other accounts on Instagram and other social media, such as
 20 Snapchat, thus garnering high engagement rates and followers on the other
 21 accounts as well.
 22            29.    Plaintiff is informed and believes that all of this traffic translates into
 23 substantial ill-gotten commercial advantage and revenue generation from content-
 24 creation, licensing, sponsorship, and advertising opportunities for Defendants as a
 25 direct consequence of their infringing actions. Defendant Rene regularly boasts
 26 about his substantial ill-gotten revenue, i.e., the tens of thousands of dollars each
 27
      4
          See How do I report copyright infringement on Instagram, Instagram,
 28 https://help.instagram.com/126382350847838?helpref=page_content (last visited Sep. 02, 2019).
                                                       8
                                               COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 9 of 12 Page ID #:9




  1 month, received in large part because of the success of the Meme Account.
  2         30.     Defendants’ actions have harmed Plaintiff’s business, reputation, and
  3 livelihood.
  4                                 CLAIM FOR RELIEF
  5               Copyright Infringement, 17 U.S.C. § 501, Against Defendants
  6         31.     Plaintiff incorporates herein by reference the allegations in paragraphs
  7 1 through 30 above.
  8         32.     Plaintiff owns the registered copyright in and to the Meeting Video,
  9 which registered copyright is attached as Exhibit C.
 10         33.     By reproducing, displaying, distributing, and utilizing the Meeting
 11 Video for commercial purposes without authorization of or payment to Plaintiff in
 12 violation of 17 U.S.C. § 501 et seq., Defendants have directly, vicariously, and/or
 13 contributorily infringed, and unless enjoined, will continue to infringe Plaintiff’s
 14 right to produce, reproduce, and distribute the Meeting Video, including by
 15 authorized third parties.
 16         34.     Defendants’ infringement has been undertaken willfully and
 17 knowingly, and with intent to financially gain from Plaintiff’s protected copyright
 18 work.
 19         35.     Defendants have received substantial benefits in connection with the
 20 unauthorized reproduction, display, distribution, and utilization of the Meeting
 21 Video for commercial purposes, including by increasing the traffic to their
 22 websites and licensing, sponsorship, and advertisement deals.
 23         36.     Defendants’ wrongful acts have caused, and are causing, irreparable
 24 harm to Plaintiff, of which there is no adequate remedy at law, and unless this
 25 Court restrains Defendants from further commission of said acts, Plaintiff will
 26 continue to suffer irreparable injury. Accordingly, Plaintiff seeks an order under
 27 17 U.S.C. § 502 enjoining Defendants from any further infringement of Plaintiff’s
 28
                                                 9
                                          COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 10 of 12 Page ID #:10




   1 copyrights.
   2         37.   As a result of Defendants’ wrongful actions alleged herein, Plaintiff
   3 has suffered and is suffering substantial damage to his business in the form of
   4 diversion of trade, loss of profits, injury to goodwill and reputation, and the
   5 dilution of the value of his rights, all of which are not yet fully ascertainable.
   6 Plaintiff is entitled to actual damages in an amount to be proven at trial for the
   7 infringement of the Meeting Video.
   8                                PRAYER FOR RELIEF
   9         WHEREFORE, Plaintiff requests judgment against Defendants as follows:
  10         1.    Pursuant to 17 U.S.C. § 502, this Court enter an injunction enjoining
  11 Defendants, their parents, officers, agents, servants, employees, representatives,
  12 and attorneys, and all person in active concert or participation with them from
  13 copying, reproducing, displaying, promoting, advertising, distributing, or selling
  14 the Meeting Video or any other work based thereon;
  15         2.    This Court order an accounting be made for all profits, income,
  16 receipts, or other benefit derived by Defendants from the reproduction, copying,
  17 display, promotion, distribution, or sale of products and services, or other media,
  18 either now known or hereafter devised that improperly or unlawfully infringes
  19 upon Plaintiff’s copyrights;
  20         3.    Pursuant to 17 U.S.C. § 504, this Court enter an award in favor of
  21 Plaintiff and against Defendants of actual damages suffered by Plaintiff as a result
  22 of Defendants’ copyright infringement and any profits of Defendants attributable
  23 to the infringement;
  24         4.    This Court enter an award in favor of Plaintiff and against Defendants
  25 for any such other and further relief as the Court may deem just and appropriate.
  26
  27
  28
                                                 10
                                           COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 11 of 12 Page ID #:11




   1 DATED: September 4, 2019          Respectfully submitted,
   2
                                       FRANKFURT KURNIT KLEIN + SELZ PC
   3
   4
                                       By:         /s/ Vishwanath Kootala Mohan
   5                                         Tiffany R. Caterina
   6                                         Vishwanath Kootala Mohan

   7                                         Attorneys for Plaintiff
   8                                         DAVID LEWANDOWSKI

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             11
                                      COMPLAINT
Case 2:19-cv-07669-CJC-AFM Document 1 Filed 09/04/19 Page 12 of 12 Page ID #:12




   1                            DEMAND FOR JURY TRIAL
   2        Plaintiff David Lewandowski hereby demands a trial by jury on all issues
   3 triable by a jury in the above-entitled action.
   4
   5 DATED: September 4, 2019              Respectfully submitted,
   6
                                           FRANKFURT KURNIT KLEIN + SELZ PC
   7
   8
                                           By:         /s/ Vishwanath Kootala Mohan
   9                                             Tiffany R. Caterina
  10                                             Vishwanath Kootala Mohan

  11                                             Attorneys for Plaintiff
  12                                             DAVID LEWANDOWSKI

  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 12
                                          COMPLAINT
